DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 January 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nardella (US 5,341,807).
Regarding claims 1-6, Nardella discloses a cardiac ablation system including a catheter with an elongated catheter body (8, fig. 1), with a tip section having a tip .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 8, 10, 11 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nardella in view of Wang (US 5,462,545).
Regarding claims 7, 8, 10, 11 and 14, Nardella discloses the features discussed above with respect to claims 1-6, further including a signal generator for impedance test signals an impedance measurement circuit and a multiplexer (see fig. 2, 2A and 5, and col. 3 line 44 to col. 4 line 39 and col. 6 line 12 to col. 7 line 31), and an ablation energy source (col. 3 line 15). Nardella does not disclose that the system generates an ablation signal between the tip electrode and the various secondary electrodes. However, Nardella does disclose that the impedance measurements can be used to control the ablation energy (col. 6 line 67 to col. 7 line 31), and allowing various electrodes to be selectable is a very common features of cardiac treatment devices since the treatment .

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nardella and Wang, further in view of Brucker (US 5,462,521).
Regarding claim 9, the system of Nardella-Wang does not disclose the tip electrode is irrigated. Brucker disclose an irrigated tip electrode (e.g. fig. 9) and teaches that irrigation is beneficial for an ablation catheter (col. 3 lines 17-29). Therefore, at the time the application was filed, it would have been obvious to provide the tip electrode of .

Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nardella and Wang, further in view of Edwards (US 5,423,808)
Regarding claims 12 and 13, the system of Nardella-Wang does not specifically disclose the use of memory which continuously stores impedance measurements. Edwards discloses an RF ablation device and teaches that tissue impedance changes over time are recorded (col. 7 lines 9-37). Whatever element performs this recording step can be considered memory. Alternatively, memory is well known to persons of ordinary skill in the art. Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill to provide the system of Nardella-Wang with any commonly known element for recording information, including memory, and to record any parameters relevant to the ablation procedure, including impedance as taught by Edwards, that would produce the predictable result of allowing the information to be used to retrieved at a later time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding a device which uses a multiplexer to allow impedance sensing and ablation from the same set of electrodes, see [0059] of Johnson (US 2002/0077627). Johnson also discusses storing impedance in memory ([0074]-[0075]). Regarding the use of multiplexer for creating “an infinite number of possible combinations” of sensing and ablating pairs of electrodes, see [0068] of Falwell (US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794